20-3384
     Ren v. Garland
                                                                            BIA
                                                                       Nelson, IJ
                                                                    A206 562 605
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 27th day of June, two thousand twenty-two.
 5
 6   PRESENT:
 7            GERARD E. LYNCH,
 8            MICHAEL H. PARK,
 9            MYRNA PÉREZ,
10                 Circuit Judges.
11   _____________________________________
12
13   YABIN REN,
14            Petitioner,
15
16                    v.                                  20-3384
17                                                        NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Wei Gu, Esq., Albertson, NY.
24
25   FOR RESPONDENT:                  Brian Boynton, Acting Assistant
26                                    Attorney General; Jessica E.
27                                    Burns, Senior Litigation Counsel;
28                                    Scott M. Marconda, Trial Attorney,
 1                                    Office of Immigration Litigation,
 2                                    United States Department of
 3                                    Justice, Washington, DC.

 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Petitioner     Yabin   Ren,     a   native      and    citizen    of    the

 9   People’s Republic of China, seeks review of a September 4,

10   2020, decision of the BIA affirming a July 31, 2018, decision

11   of an Immigration Judge (“IJ”) denying Ren’s application for

12   asylum,     withholding    of    removal,     and     relief       under    the

13   Convention Against Torture (“CAT”).           In re Yabin Ren, No. A

14   206 562 605 (B.I.A. Sept. 4, 2020), aff’g No. A 206 562 605

15   (Immig. Ct. N.Y. City Jul. 31, 2018).            We assume the parties’

16   familiarity with the underlying facts and procedural history.

17       We have reviewed the IJ’s decision as supplemented by

18   the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

19   Cir. 2005).     We review adverse credibility determinations

20   under   a   substantial    evidence     standard, Hong         Fei    Gao   v.

21   Sessions,    891   F.3d    67,    76    (2d   Cir.        2018),    and    “the

22   administrative findings of fact are conclusive unless any

23   reasonable adjudicator would be compelled to conclude to the
                                   2
 1   contrary,” 8 U.S.C. § 1252(b)(4)(B).

 2         “Considering the totality of the circumstances, and all

 3   relevant factors, a trier of fact may base a credibility

 4   determination on the demeanor, candor, or responsiveness of

 5   the applicant or witness, . . . the consistency between the

 6   applicant's or witness's written and oral statements . . . ,

 7   the   internal   consistency   of   each   such   statement,   the

 8   consistency of such statements with other evidence of record

 9   . . . , and any inaccuracies or falsehoods in such statements,

10   without regard to whether an inconsistency, inaccuracy, or

11   falsehood goes to the heart of the applicant’s claim, or any

12   other relevant factor.”   8 U.S.C. § 1158(b)(1)(B)(iii).       “We

13   defer . . . to an IJ’s credibility determination unless, from

14   the totality of the circumstances, it is plain that no

15   reasonable fact-finder could make such an adverse credibility

16   ruling.”   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

17   2008); accord Hong Fei Gao, 891 F.3d at 76.           Substantial

18   evidence supports the agency’s conclusion that Ren was not

19   credible as to his claim that the police arrested, detained,

20   and beat him for reading about Falun Gong at an internet cafe.

21         The agency reasonably relied on an inconsistency between


                                     3
 1   Ren’s       testimony     and    asylum        application          regarding       his

 2   treatment while detained.            See 8 U.S.C. § 1158(b)(1)(B)(iii).

 3   Ren’s application specified that the police brought him into

 4   an     interrogation       room,     sat       him    down,       asked     multiple

 5   questions, and heard Ren respond twice before they beat and

 6   kicked      him;   but    he    testified       to    contradictory         details,

 7   stating that the police attacked him immediately, before he

 8   was able to respond.            The agency was not required to credit

 9   Ren’s       explanation    that      he       was    attempting       to     tell     a

10   “simplified” version of events.                 See Majidi v. Gonzales, 430

11   F.3d 77, 80 (2d Cir. 2005) (“A petitioner must do more than

12   offer a plausible explanation for his inconsistent statements

13   to secure relief; he must demonstrate that a reasonable fact-

14   finder would be compelled to credit his testimony.” (internal

15   quotation marks omitted)).

16          In     addition,        the   agency          reasonably           relied     on

17   contradictions between Ren’s 2013 application for the visa

18   which allowed him to travel to the United States and his

19   asylum application.            8 U.S.C. § 1158(b)(1)(B)(iii).                   In the

20   visa    application,      Ren    claimed       that    he     was    married,       had

21   attended      Dalian     Maritime     University,           and     had    no    prior


                                               4
 1   arrests; his asylum application states that he is unmarried,

 2   had no education past middle school, and was previously

 3   arrested.     Ren did not exhaust or challenge this finding

 4   before the BIA and does not challenge it here.                Thus, it is

 5   unexhausted and waived and stands as a valid basis for the

 6   adverse credibility determination.             See Shunfu Li v. Mukasey,

 7   529   F.3d   141,    146-47    (2d     Cir.    2008)   (concluding    that

 8   unexhausted    and   waived        grounds    for   adverse   credibility

 9   determination    “could,      by    themselves,     support   an   adverse

10   credibility determination”).           Were we to reach the finding,

11   we would discern no error.            Although false statements made

12   to flee persecution do not undermine credibility, the agency

13   did not err in relying on the inconsistencies because Ren did

14   not disavow the visa application at the hearing or clarify

15   what information was true.           See Siewe v. Gonzales, 480 F.3d

16   160, 170 (2d Cir. 2007) (“The presentation of fraudulent

17   documents     that   were     created        to escape persecution     may

18   actually tend to support an alien’s application . . . But

19   this does not include false documents submitted as genuine to

20   the IJ or BIA.” (internal citation omitted)).

21         The adverse credibility determination is bolstered by


                                           5
 1   Ren’s omission of information from his application and the

 2   IJ’s demeanor finding.          The agency reasonably relied on Ren’s

 3   failure   to    mention    injuries        sustained    in   detention    and

 4   medical treatment for the injuries after his release.                     See

 5   Xiu Xia Lin, 534 F.3d at 167 (holding that “an IJ may rely on

 6   any inconsistency         or    omission      in   making       an   adverse

 7   credibility determination as long as the ‘totality of the

 8   circumstances’ establishes that an asylum applicant is not

9    credible” (quoting 8 U.S.C. § 1158(b)(1)(B)(iii)); see also

10   Hong Fei Gao, 891 F.3d at 78 (“[T]he probative value of a

11   witness’s     prior   silence     on   particular       facts   depends   on

12   whether those facts are ones the witness would reasonably

13   have   been    expected    to    disclose.”).      We    give   “particular

14   deference” to the IJ’s demeanor finding, which Ren does not

15   challenge, because “the IJ’s ability to observe . . . demeanor

16   places her in the best position to evaluate whether apparent

17   problems in the . . . testimony suggest a lack of credibility

18   or, rather, can be attributed to an innocent cause such as

19   difficulty understanding the question.”                Li Hua Lin v. U.S.

20   Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006) (quotation

21   marks omitted).


                                            6
 1          Finally, the agency reasonably relied on Ren’s lack of

 2   reliable corroboration.            See Biao Yang v. Gonzales, 496 F.3d

 3   268,     273    (2d    Cir.    2007)    (“An   applicant’s     failure    to

 4   corroborate his or her testimony may bear on credibility,

 5   because the absence of corroboration in general makes an

 6   applicant unable to rehabilitate testimony that has already

 7   been called into question.”).               The agency did not err in

 8   declining to credit Ren’s evidence because the documents

 9   either      did      not    resolve    inconsistencies   or     were     from

10   interested witnesses or individuals not available for cross-

11   examination.         See Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir.

12   2013) (“We generally defer to the agency’s evaluation of the

13   weight to be afforded an applicant’s documentary evidence.”);

14   Matter of H–L–H & Z–Y–Z–, 25 I. & N. Dec. 209, 215 (B.I.A.

15   2010) (giving diminished evidentiary weight to letters from

16   “relatives and friends,” because they were from interested

17   witnesses not subject to cross-examination), rev’d on other

18   grounds by Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir.

19   2012).

20          In   sum,      the     inconsistencies,     omissions,     demeanor

21   finding,       and    lack    of   reliable    corroboration    constitute


                                             7
 1   substantial      evidence       for        the         adverse         credibility

 2   determination and support the agency’s conclusion that Ren

 3   failed    to   meet   his     burden       of     proof.         See    8    U.S.C.

 4   § 1158(b)(1)(B)(ii),         (iii);    Xiu       Xia    Lin,     534     F.3d    at

 5   167.     While CAT relief and withholding of removal may be

 6   available in some circumstances notwithstanding an adverse

 7   credibility     determination         as     to     asylum,       the       adverse

 8   credibility determination here is dispositive of all three

9    claims    because     they    were     based       on    the     same       factual

10   predicate.     See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

11   Cir. 2006).

12          For the foregoing reasons, the petition for review is

13   DENIED.    All pending motions and applications are DENIED and

14   stays VACATED.

15                                     FOR THE COURT:
16                                     Catherine O’Hagan Wolfe,
17                                     Clerk of Court




                                            8